SUMMARY ORDER

The United States appeals from an order of the United States District Court for the Southern District of New York (Kaplan, J.), suppressing statements made by Defendants-Appellees Richard Smith and Mark Watson. We assume the parties’ familiarity with the underlying facts, the procedural history and the issues presented for review.
In a separate opinion issued today in Docket No. 07-3042-er we affirm the dismissal of the indictment against, inter alia, Smith and Watson. Consequently, we dismiss this appeal as moot.
For the foregoing reasons, the appeal is DISMISSED as moot. The pending motion for a remand is DENIED as moot.